DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because
Line 2, the word “that” should be taken out.
Line 3, should add the word "is" between "source" and "installed"
Line 4, should add the word "is" between "cable" and "routed".  
Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Patent No. 1,818,378) further in view of Kreutzer (Patent No. 10,154,723).
Regarding claim 1, Thomas discloses: a golf bag (10) for use by a golfer for holding golf clubs (Lines 73-74, clubs are inserted into golf bag in mouth, but not in pocket 25 in mouth) and other equipment (Lines 5-8) used by the golfer during a round of golf, the improvement comprising: a pocket (25) formed in the golf bag (10) adjacent a mouth of the bag (lines 69-70, Figure 2, 12), the mouth sized to hold a portable electronic device having a camera (lines 6-8, pocket is within mouth and can hold any article and any sized portable electronic device). with the camera of the device extending out of the mouth of the pocket to enable filming of the golfer during their practice or play (pocket 25 can be sized to allow the camera of an electronic device to extend out of mouth of pocket to enable filming); 
But Thomas fails to disclose an enclosure formed on an outer surface of the bag for removably storing an external power source in the bag, the power source powering the electronic device; and, a cable routed through an interior of the golf bag between the power source and the pocket in which the electronic device is installed so to enable the power source to power the electronic device when the electronic device is installed in the pocket and connected to an end of the cable located in the pocket. Kreutzer teaches: an enclosure (Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58; Enclosure 58') formed on an outer surface of the bag (Figure 8, storage pack 22 is attached on outer surface of bag 90) for removably storing (enclosure 58' is a pocket on storage pack 22 which can be removably detached from the golf bag) an external power source (106) in the bag (90), the power source (106) powering the electronic device (114); and, a cable (110) routed through an interior (Paragraph 70 lines 3-6, cable 110 runs through and out of opening 58' enclosure) of the golf bag (90) between the power source (106) and the pocket ( Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58; Paragraph 70 lines 8-9, pocket 58") in which the electronic device (114) is installed so to enable the power source (106) to power the electronic device (114) when the electronic device (114) is installed in the pocket (58") and connected to an end of the cable (110) located in the pocket (Paragraph 70 lines 8-9, cable 110 and electronic device 114 and cable 110 are installed in pocket 58" when electronic device 114 is attached to cable and placed in pocket 58”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Thomas to incorporate the teachings of Kreutzer to include an enclosure formed on an outer surface of the bag for removably storing an external power source that will power an electronic device as digital devices may run out of power during a round (Column 9, lines 62-63).
Regarding claim 2
But Thomas fails to disclose an enclosure for an external power source attached that is remote from the locations where the electronic device is located. Kreutzer teaches: The improvement of claim 1 in which the enclosure (Paragraph 69 lines 5-6, enclosure 58') in which the external power source (106) is installed at a location remote (examiner views remote as a term that indicates there is any amount of distance between the locations) from the electronic device (device can be placed in pocket 58" in storage pack 22 when left to charge, which is located remotely from enclosure 58').
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Thomas to incorporate the teachings of Kreutzer to include an enclosure for an external power source attached that is remote from the locations where the electronic device is located to allow the user to charge the electronic device during the round of golf thereby keeping it ready to take a picture of a picturesque scene (Paragraph 70 lines 9-18). Keeping the external battery remote allows the battery to be placed in an ideal location for the battery while allowing the electrical device to be placed in pockets in location on golf bag that are convenient to user.
Regarding claim 3, Thomas discloses a pocket located in the golf bag that is adjacent to the mouth of the bag, but fails to disclose an electrical connector adjacent the mouth of the bag for connection of an electronic device to the power source.
But Thomas fails to disclose an electrical connector adjacent the mouth of the bag for connection of an electronic device to the power source to allow the user to place and charge the electronic device in the pocket located in the mouth of the golf bag. Kreutzer teaches: the improvement of claim 2 further including at least one electrical connector (part of cable 110) adjacent the mouth of the bag (Figure 8, storage pack 22 contains the external power in pockets 58’ from which connector 110 attaches to on one end and attaches to electronic device 114 can be placed in pocket 58", which is adjacent to the mouth, or any other pocket that is adjacent to the mouth of the bag) and attached either to the interior or exterior of the bag (Figure 9, storage pack 22 containing pocket 58” is attached to exterior of golf bag) for connection (via cable 110) of an electronic device (114) to the power source (106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Thomas to incorporate the teachings of Kreutzer to include an electrical device charging system that includes an external battery source, cable with electrical connectors, and an electrical device, where the electrical connector attached to the cable that extends out of the enclosure and attached to electrical device via electrical connector and placed in convenient pocket location including those adjacent the mouth of the bag. It would have been obvious to have an electrical connector adjacent to the mouth of the bag to keep the phone positioned ready to take any pictures or videos (Paragraph 70 lines 9-18).
Regarding claim 4, Thomas discloses a pocket located in the golf bag that is adjacent to the mouth of the bag, but fails to disclose additional pockets with cables routed through the interior of the golf bag from the power source to the pocket to power the electronic device with the electronic device is installed in the pocket.
But Thomas fails to disclose additional pockets with cables routed through the interior of the golf bag from the power source to the pocket, to power the electronic device with the electronic device is installed in the pocket. Kreutzer teaches: the improvement of claim 1  (Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58, pocket 58 may have multiple pockets; Paragraph 54 lines 5-6, pocket 92) formed in the golf bag (90) and sized to hold an electronic device (114) with a cable routed through the interior (cable 110 route through enclosure 58') of the golf bag from the power source (106) to the pocket (58") to power the electronic device (114) when the electronic device (114) is installed in the pocket (58") and connected to an end in the pocket (electronic device 114 is placed in pocket, and contacts end of pocket when placed inside)and connected to an end of the cable (electronic device 114 is placed pocket with cable 110 attached) located in the pocket (58"). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Thomas to incorporate the teachings of Kreutzer to include additional pockets with cables routed through the interior of the golf bag from the power source to the pocket to power the electronic device with the electronic device is installed in the pocket to allow the user more options for where to install the electronic devices (Paragraph 54, lines 4-6) Cables attached to the external power source could be run internally to protect the external power source in the event of rain or other environmental conditions (Paragraph 71, lines 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655.  The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.T./Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733